I N     T H E          C O U R T O F A P P E A L S
                                                                                 A T      K N O X V I L L E                                                                                          FILED
                                                                                                                                                                                                  January 13, 1999

                                                                                                                                                                                                  Cecil Crowson, Jr.
                                                                                                                                                                                                   Appellate Court
                                                                                                                                                                                                         Clerk


R & E   P R O P E R T I E S ,                                                                                       )       H A M I L T O N            C I R C U I T C O U R T
                                                                                                                    )       C . A . N o .              0 3 A 0 1 - 9 8 0 4 - C V - 0 0 1 3 3
                                                                                                                    )
    P l a i n t i f f - C o u n t e r - D e f e n d a n t -                                                         )
          A p p e l l e e                                                                                           )
                                                                                                                    )
                                                                                                                    )       H O N . R O B E R T                M .     S U M M I T T
v s .                                                                                                               )       J U D G E
                                                                                                                    )
                                                                                                                    )
R O N   J O N E S           a n d          S A N D Y         J O N E S ,                                            )
                                                                                                                    )
                                                                                                                    )
    D e f e n d a n t s - C o u n t e r - P l a i n t i f f s -                                                     )       A F F I R M E D            A N D       R E M A N D E D
          A p p e l l a n t s                                                                                       )



L Y N N E     D E C H M A N ,                   C h a t t a n o o g a ,                f o r           A p p e l l a n t s .


W I L L I A M        W E E K S ,                W a g n e r ,         N e l s o n             &       W e e k s ,                 C h a t t a n o o g a ,            f o r    A p p e l l e e s .


S A R A H     A .         H I E S T A N D ,                N a s h v i l l e ,                    f o r         S t a t e            o f      T e n n e s s e e .



                                                                             O         P          I    N        I       O     N


                                                                                                                                                                         M c M u r r a y ,           J .


            T h i s           i s           a        d e t a i n e r              a c t i o n .                              R & E          P r o p e r t i e s              ( R & E ) ,           t h e

a p p e l l e e ,           i s       a         p a r t n e r s h i p             t h a t              o w n s              W o o d l a n d            M o b i l e       H o m e        P a r k      i n

H a m i l t o n           C o u n t y ,            T e n n e s s e e .                     R o n       a n d            S a n d y          J o n e s      ( t h e      J o n e s e s ) ,           t h e

a p p e l l a n t s ,               a n d          R & E     e n t e r e d                 i n t o          a           s i x - m o n t h              l e a s e       a g r e e m e n t           f o r

r e n t a l         o f       a           m o b i l e         h o m e        l o t .                       D u r i n g                t h e      p e r i o d           o f      t h e       l e a s e
a g r e e m e n t ,                   p r o b l e m s                        a r o s e         r e g a r d i n g                    t h e         J o n e s e s '                t e n a n c y .                      B e f o r e

t h e       e x p i r a t i o n                              o f      t h e       l e a s e ,                R & E         n o t i f i e d                   t h e       J o n e s e s             t h a t                 t h e i r

l e a s e         w o u l d                n o t              b e      e x t e n d e d .                     S a n d y            J o n e s               a p p a r e n t l y              p e r s u a d e d                   R & E

t o     l e t           h e r             f a m i l y                  c o n t i n u e                t h e i r            t e n a n c y                   u n t i l        t h e y         c o u l d                 o b t a i n

t h e     m o n e y             t o            m o v e .                R & E         c o n s e n t e d                  t o       t h i s          a r r a n g e m e n t ,                  b u t            w h e n          t h e

J o n e s e s             s t i l l                     d i d          n o t      m o v e ,                 R & E         n o t i f i e d                   t h e       J o n e s           i n          J u n e             1 9 9 7

t h a t       t h e i r                   t e n a n c y                  w o u l d            b e       t e r m i n a t e d                       e f f e c t i v e                A u g u s t                1 ,          1 9 9 7 .

T h e       J o n e s e s                       d i d                n o t       m o v e              b y       A u g u s t                 1 ,            1 9 9 7 ,            a n d        R & E             f i l e d           a

d e t a i n e r            a c t i o n                        i n      H a m i l t o n               C o u n t y               G e n e r a l               S e s s i o n s              C o u r t .                 R & E      w a s

a w a r d e d            p o s s e s s i o n                            o f      t h e         p r e m i s e s .                      T h e           J o n e s e s              a p p e a l e d                    d e      n o v o

t o       t h e          H a m i l t o n                            C o u n t y          C i r c u i t                    C o u r t               a n d            f i l e d         a       c o u n t e r c l a i m

a g a i n s t            R & E ,               a l l e g i n g                  i n      e s s e n c e                   t h e       s a m e              i s s u e s           p r e s e n t e d                   i n      t h i s

C o u r t         o n      a p p e a l .                                A f t e r         a         t r i a l            i n      F e b r u a r y                  1 9 9 8 ,        t h e         t r i a l                c o u r t

r u l e d         i n      f a v o r                    o f          R & E .           T h e          J o n e s e s               n o w        a p p e a l             t h e        j u d g m e n t                   o f      t h e

t r i a l          c o u r t .                          W e           a f f i r m             t h e          j u d g m e n t                o f            t h e       t r i a l            c o u r t                i n       i t s

e n t i r e t y .



             T h e          J o n e s e s                           p r e s e n t         f o u r             i s s u e s             f o r           o u r          c o n s i d e r a t i o n :


             1 .                W     h    e    t   h    e
                                                         r R & E v i o l                            a t e d T e n                 n e s s e        e          C o d e A n n o t a             t i o       n           §
                                6     6    -    2   8    -
                                                         5 1 2 ( b ) b y n                           o t g i v i n                g a 3            0 -      d a y n o t i c e w                 h e n           i     t
                                a     c    c    e   p    t
                                                         e d       r e n t                            w i t h o u t                   r e s       e r      v a t i o n        a n d                  w        i t     h
                                k     n    o    w   l    e
                                                         d g e o f t h e                               J o n e s e s             ' d e f           a u      l t , a n d i f                    R & E            b     y
                                s     u    c    h       a c c e p t a n c e                          c o n d o n e d                 t h e            b     r e a c h a n d t                   h e r         e b     y
                                w     a    i    v   e d      t h e i r      r i                      g h t s      a n             d      b e       c a      m e      e s t o p p e d                 f        r o     m
                                t     e    r    m   i n a t i n g t h e r                            e n t a l a g                r e e m e        n t      .

             2 .                W     h    e t h e             r       R & E  v i o l a t e d   t h e  F a                                        i r      H o u         s i     n g      A c t      ,   a s
                                a     m    e n d e             d , 4 2 U . S . C . § 3 6 0 1 a n d                                                    t h e T e           n n     e s s e e        H u m a n
                                R     i    g h t s                 A c t , T e n n e s s e e C o d e A n n                                         o t a t e d             §       4 - 2 1 - 3     0 1 b y
                                t     h    e w i                 l l f u l , w a n t o n , a n d m a l i                                            c i o u s           c r     e a t i o n          o f a

                                                                                                                     2
                               h   o     s   t    i   l e       e n v i r o n m e n t                        a g a i      n s t           t h e J o n e s e s a n d t h e i r
                               t   h     r   e    e         c h i l d r e n , w i t                        h o u t           c a u      s e , b y d i s c r i m i n a t i n g
                               a   g     a   i    n   s   t        t h e m      i n                           t h e            t e     r m s ,        c o n d i t i o n s ,  o r
                               p   r     i   v    i   l   e g e s o f t h e r                               e n t a      l o f               t h e l o t , a n d i n t h e
                               p   r     o   v    i   s   i o n o f s e r v i c e                         s o f            t h e         f a c i l i t y i n c o n n e c t i o n
                               t   h     e   r    e   w   i t h , b e c a u s e o                           f t h        e i r         f a m i l i a l s t a t u s .

            3 .                W   h     e   t    h   e   r     T e n n e           s s       e e     C o d e                 A n n       o t    a t e       d       § §    2 9 - 1 8 -                          1 2 8
                               t   h     r   o    u   g   h - 1 3 0                v i       o l a t e s t h e                    d      u e         p r      o c e s s a n d e q                                u a l
                               p   r     o   t    e   c   t i o n     c l         a u       s e s      o f    t h             e         F i     f t h            a n d    F o u r t e e                          n t h
                               A   m     e   n    d   m   e n t s o f                  t      h e U n i t e d                   S t       a t    e s           C o n s t i t u t i o n                             b y
                               d   e     n   y    i   n   g m e a n i n             g f       u l a c c e s s                 t o         t h    e T         e n n e s s e e c o u r                             t s .

            4 .                W   h     e   t    h   e   r       T    e n n e s s e e      C o d                    e     A n         n o t a t e           d            § §              2 9 - 1 8 -           1 2 8
                               t   h     r   o    u   g   h     -     1 3 0      v i o l a t e s                        t h e             O p e n               C o        u r      t         a n d              D u e
                               P   r     o   c    e   s   s p r        o v i s i o n s o f A                         r t i c l         e I , S               e c t        i o     n        1 7 o f               t h e
                               T   e     n   n    e   s   s e e         C o n s t i t u t i o n                        a n d            t h e P              a u p        e r     ' s          O a t h             o f
                               T   e     n   n    e   s   s e e        C o d e A n n o t a t e                       d § 2             0 - 1 2 - 1           2 7 (        a )         b    y d e n y             i n g
                               m   e     a   n    i   n   g f u l        a c c e s s t o t h                         e T e n           n e s s e e             c o        u r     t s      .


            O n           O c t o b e r                       1 ,        1 9 9 6 ,                 R & E            e n t e r e d                i n t o              a            s i x - m o n t h                         l e a s e

a g r e e m e n t              w i t h                t h e         J o n e s e s                f o r       r e n t a l               o f       a         m o b i l e                 h o m e           l o t           i n     t h e

W o o d l a n d           M o b i l e                     H o m e       P a r k            i n         H a m i l t o n            C o u n t y .                    F r o m                t h e      o u t s e t ,               R & E

e x p e r i e n c e d                    p r o b l e m s                 w i t h            t h e          J o n e s e s '               t e n a n c y .                          R & E           s e n t          s e v e r a l

l e t t e r s            t o           t h e              J o n e s e s           a n d             r e q u e s t e d                  t h a t              t h e y              r e m o v e               a       v e h i c l e

p a r k e d        i n         t h e              y a r d           i n s t e a d                o f       t h e         d r i v e w a y ,                   r e m o v e                   t o y s             a n d         b o x e s

s t r e w n        o v e r             t h e i r              y a r d ,         p e r f o r m                 t h e         r e q u i r e d                      u n d e r p i n n i n g                         o f         t h e i r

m o b i l e         h o m e ,                     a n d         p r o p e r l y                    d i s p o s e                 o f         t h e i r              g a r b a g e                        i n s t e a d             o f

p l a c i n g        i t           i n           t h e i r            t r u c k .                 O n      M a r c h         1 0 ,           1 9 9 7 ,             R & E            s e n t          a         n o t i c e         t o

t h e     J o n e s e s                t h a t              t h e i r       l e a s e ,                  w h i c h         w a s         t o         e x p i r e                 o n        A p r i l            1 ,         1 9 9 7 ,

w o u l d     n o t            b e           e x t e n d e d               a n d            t h a t          t h e y          n e e d e d                  t o      m o v e .                     A c c o r d i n g                t o

P a u l a         E l l i s ,                    o n e        o f       t h e          p a r t n e r s                   w h o         o w n s             t h e           m o b i l e                   h o m e             p a r k ,

S a n d y     J o n e s                  a s k e d             t h a t       s h e               a n d      h e r         f a m i l y                b e         a l l o w e d                t o         s t a y            u n t i l

t h e y     c o u l d              o b t a i n                 t h e      m o n e y                t o      r e l o c a t e .                        M s .         E l l i s               a g r e e d                 t o     t h i s


                                                                                                                3
a r r a n g e m e n t .                     F i n a l l y ,                    w h e n             t h e              m o v e          d i d           n o t            o c c u r ,                 R & E             s e n t       a

n o t i c e           o n      J u n e            2 6 ,          1 9 9 7             i n f o r m i n g                       t h e         J o n e s e s                t h a t             t h e i r               t e n a n c y

w o u l d        b e        t e r m i n a t e d                      e f f e c t i v e                    A u g u s t                1 ,       1 9 9 7 .                   O n       A u g u s t                5 ,      1 9 9 7 ,

R & E     f i l e d           a n          u n l a w f u l               d e t a i n e r                   w a r r a n t ,                    b u t          i t      c o u l d             n o t          b e        s e r v e d

o n     t h e        J o n e s e s .                    R & E          t h e n         f i l e d             a n            a l i a s          u n l a w f u l                    d e t a i n e r                   w a r r a n t

o n     S e p t e m b e r                  3 ,         1 9 9 7 ,             a n d         t h i s          w a r r a n t                   w a s           s e r v e d              o n      t h e             J o n e s e s .

  A s     a     r e s u l t             o f        t h e         d e t a i n e r                   a c t i o n                 i n         g e n e r a l              s e s s i o n s                    c o u r t ,            R & E

w a s         a w a r d e d                p o s s e s s i o n                       o f           t h e              p r e m i s e s ,                      a n d           t h e           J o n e s e s                  w e r e

r e q u i r e d              t o           m o v e .                   T h e          J o n e s e s                        a p p e a l e d                  t o       c i r c u i t                  c o u r t ,                a n d

f o l l o w i n g              a       t r i a l               i n       F e b r u a r y                    1 9 9 8 ,                 t h e         c o u r t               r u l e d              i n          f a v o r         o f

R & E .          T h e         J o n e s e s                 n o w           a p p e a l                f r o m             t h a t         j u d g m e n t .



              I n           t h e i r              f i r s t                  i s s u e ,                  J o n e s e s                      a r g u e               t h a t               R & E               v i o l a t e d

T e n n e s s e e                  C o d e         A n n o t a t e d                       §       6 6 - 2 8 - 5 1 2 ( b )                            b y           n o t          g i v i n g              a         3 0 - d a y

n o t i c e          w h e n         i t         a c c e p t e d               r e n t            w i t h o u t                 r e s e r v a t i o n , a n d t h e r e f o r e ,                                                 i s

e s t o p p e d              f r o m             t e r m i n a t i n g                          t h e       r e n t a l                    a g r e e m e n t .                      W o o d l a n d                   M o b i l e

H o m e       P a r k         w h e r e            t h e         J o n e s e s                   r e s i d e d                 i s         l o c a t e d              i n          H a m i l t o n                  C o u n t y ,

w h i c h       i s         s u b j e c t              t o      t h e          U n i f o r m                R e s i d e n t i a l                       L a n d l o r d                    a n d         T e n a n t            A c t

u n d e r           T e n n e s s e e                  C o d e           A n n o t a t e d                   §             6 6 - 2 8 - 1 0 1 .                     T h e          J o n e s e s                 m a i n t a i n

t h a t       t h e i r            s i x - m o n t h                  l e a s e                e n d e d             o n      A p r i l          1 ,          1 9 9 7 ,            b u t       R & E            a c c e p t e d

r e n t         f o r              A p r i l                 1 9 9 7            t h r o u g h                        J u n e               1 9 9 7                w i t h o u t               r e s e r v a t i o n .

F u r t h e r m o r e ,                     a f t e r                t h e       w r i t t e n                       n o t i c e              d a t e d               J u n e              2 6 ,          1 9 9 7 ,             R & E

a c c e p t e d             r e n t           w i t h o u t                  r e s e r v a t i o n                          f o r       J u l y ,                 A u g u s t ,             a n d          S e p t e m b e r

1 9 9 7 .              T h e y         c o n t e n d                  t h a t          u n d e r             T e n n e s s e e                        C o d e           A n n o t a t e d                       §      6 6 - 2 8 -

2 0 2 ( a )          t h e y          h a d        a         m o n t h - t o - m o n t h                              t e n a n c y             b e c a u s e                    R & E      a c c e p t e d                 r e n t

                                                                                                                 4
w i t h o u t               r e s e r v a t i o n                         a n d           b e c a u s e                  t h e r e              w a s           n o          w r i t t e n               a g r e e m e n t

b e t w e e n               t h e m             a n d       R & E .



            T h e              J o n e s e s                a s s e r t             t h a t          t h e y              d i d             n o t       r e c e i v e                a       3 0 - d a y         n o t i c e

u n d e r     T e n n e s s e e                           C o d e         A n n o t a t e d               §         6 6 - 2 8 - 5 1 2 ( b ) ( 1 9 9 3 ) ,                                      w h i c h         s t a t e s

t h a t     " [ t ] h e                   l a n d l o r d                 o r       t h e       t e n a n t                    m a y          t e r m i n a t e                 a         m o n t h - t o - m o n t h

t e n a n c y            b y        a          w r i t t e n          n o t i c e             g i v e n             t o             t h e      o t h e r              a t      l e a s t             t h i r t y       ( 3 0 )

d a y s     p r i o r                   t o       t h e       p e r i o d i c                 r e n t a l                 d a t e             s p e c i f i e d                 i n          t h e       n o t i c e . "

T h e     J o n e s e s                  c o n t e n d              t h a t          t h e y         d i d          n o t             r e c e i v e             n o t i c e                t h a t       t h e y       w e r e

b e i n g     e v i c t e d                       a n d       t h a t             a c c e p t a n c e                     o f         r e n t           w a s          n o t         r e c o g n i z e d               a s     a

w a i v e r           b y       R & E            u n t i l          t h e y         r e c e i v e d                 a          l e t t e r             f r o m          R & E            d a t e d       S e p t e m b e r

9 ,     1 9 9 7 .



            R & E              a s s e r t s                t h a t          t h e         J o n e s e s                  r e c e i v e d                 a d e q u a t e                    n o t i c e         o f      t h e

t e r m i n a t i o n                     o f         t h e i r           m o n t h - t o - m o n t h                            t e n a n c y .                  R & E             c o n t e n d s             t h a t      o n

M a r c h         1 0 ,             1 9 9 7 ,              n o t i c e             w a s        s e n t                 t o         t h e           J o n e s e s               t h a t             t h e i r       l e a s e

w o u l d             n o t             b e           e x t e n d e d                a n d          t h a t                   t h e y           s h o u l d                  m o v e .                 A f t e r          t h e

e x p i r a t i o n                     o f       t h e      l e a s e ,              S a n d y         J o n e s                    n o t i f i e d              P a u l a                E l l i s       t h a t        s h e

a n d     h e r          f a m i l y                  w o u l d           m o v e ,          b u t      t h a t                 t h e y             n e e d e d             t i m e          t o       o b t a i n        t h e

m o n e y         t o          r e l o c a t e .                          H o w e v e r ,              w h e n                  t h e          J o n e s e s                 d i d          n o t       m o v e ,         R & E

s e n t     a n o t h e r                      t e r m i n a t i o n                  n o t i c e             o n             J u n e          2 6 ,       1 9 9 7 ,                t h a t          s t a t e d       t h a t

t h e i r     t e n a n c y                      w o u l d          b e         t e r m i n a t e d                     e f f e c t i v e                 o n         A u g u s t             1 ,      1 9 9 7 .          R & E

f i l e d         a         d e t a i n e r                 a c t i o n              o n       A u g u s t                    5 ,       1 9 9 7          a n d              a c c e p t e d             r e n t        f r o m

t h e     J o n e s e s                   f o r         A u g u s t             a n d        S e p t e m b e r                       1 9 9 7 .            I t          m a i n t a i n s ,                 h o w e v e r ,

t h a t     i t             d i d             n o t       c o n s e n t             t o       a n      e x t e n s i o n                        o f       t h e             J o n e s e s '              m o n t h - t o -

                                                                                                               5
m o n t h         t e n a n c y                 a f t e r             t h e       f i l i n g             o f         t h e       d e t a i n e r               w a r r a n t                 o n      A u g u s t        5 ,

1 9 9 7 .



              I n          a d d r e s s i n g                       t h i s          i s s u e ,           w e         n o t e        t h a t          t h e          J o n e s e s                 a d m i t        t h a t

t h e y       h a d              a          m o n t h - t o - m o n t h                         t e n a n c y                 a f t e r          t h e          e x p i r a t i o n                     o f       t h e i r

l e a s e           o n           A p r i l             1 ,          1 9 9 7 .                      A c c o r d i n g                 t o        t h e          r e c o r d ,                  S a n d y          J o n e s

a s k e d         t h a t              s h e      a n d             h e r      f a m i l y            b e         p e r m i t t e d               t o      s t a y             a t         W o o d l a n d            P a r k

u n t i l         t h e y              c o u l d         o b t a i n              t h e         m o n e y             t o      m o v e .         P a u l a             E l l i s             c o n s e n t e d            t o

t h i s       a r r a n g e m e n t                           a n d         a c c e p t e d                 r e n t           f o r          t h e       m o n t h s                 o f       A p r i l ,            M a y ,

a n d     J u n e .                         H o w e v e r ,             w h e n           i t        b e c a m e               a p p a r e n t                 t h a t          t h e          J o n e s e s            d i d

n o t       p l a n                   t o       m o v e ,               R & E           s e n t             a n o t h e r               n o t i c e               o n           J u n e              2 6 ,        1 9 9 7 ,

i n f o r m i n g                      t h e           J o n e s e s                  t h a t          t h e i r                 t e n a n c y                 w o u l d              b e           t e r m i n a t e d

e f f e c t i v e                     A u g u s t             1 ,      1 9 9 7 .



              W e               f i n d          t h e              J o n e s e s '                 a r g u m e n t                   t h a t            t h e y              d i d           n o t           r e c e i v e

a d e q u a t e                      n o t i c e              a n d           w e r e            u n a w a r e                 o f           w h a t           w a s           o c c u r r i n g                  u n t i l

S e p t e m b e r                    9 ,       1 9 9 7          u n p e r s u a s i v e .                             T h e      n o t i c e             o f      J u n e             2 6 ,          1 9 9 7 ,        g a v e

t h e     J o n e s e s                     w e l l      o v e r            t h e       r e q u i r e d                 3 0 - d a y            n o t i c e              t h a t            t h e i r          t e n a n c y

w a s       t o           b e          t e r m i n a t e d .                          F u r t h e r m o r e ,                        t h e       r e c o r d              r e v e a l s                 t h a t         t h e

J u n e             2 6 t h                    n o t i c e ,                    a s             w e l l                a s            s e v e r a l                    o t h e r                    p i e c e s           o f

c o r r e s p o n d e n c e ,                           w a s          m a i l e d            t o      t h e           J o n e s e s            b y      c e r t i f i e d                    m a i l         a n d     w a s

r e c e i v e d                 b y         S a n d y          J o n e s ,             w h o s e          s i g n a t u r e                   a p p e a r s             o n      t h e          r e c e i p t           f o r

t h e       J u n e              2 6 t h          n o t i c e .                       T h e         f a c t            t h a t         R & E           a c c e p t e d                 r e n t          f r o m         t h e

J o n e s e s              d u r i n g                t h i s         t i m e          d o e s         n o t           m e a n        t h a t          R & E       w a i v e d                i t s      r i g h t        t o

t e r m i n a t e                       t h e           J o n e s e s '                   m o n t h - t o - m o n t h                            t e n a n c y .                             T h e            J o n e s e s

                                                                                                                  6
c o n t i n u e d             t o        o c c u p y              t h e        p r e m i s e s                    f o r           J u l y ,            A u g u s t ,                 a n d          S e p t e m b e r ,

a n d       t h e r e f o r e ,                   o w e d          t h e         r e n t             t o          R & E           f o r          t h e i r              p o s s e s s i o n                    o f       t h e

p r e m i s e s .                  A s     R & E              n o t e s        i n       i t s             b r i e f ,              a n d            t h e          r e c o r d                 r e v e a l s ,          R & E

d i d       n o t       c o n s e n t                   t o       t h e        J o n e s e s                     c o n t i n u e d                    t e n a n c y                 p a s t             A u g u s t        1 ,

1 9 9 7 ,       b u t        i n         f a c t ,             R & E      f i l e d            a n         u n l a w f u l                     d e t a i n e r                a c t i o n               o n     A u g u s t

5 ,       1 9 9 7 .            W h e n             t h a t             d e t a i n e r               w a r r a n t                      c o u l d            n o t          b e          s e r v e d           o n       t h e

J o n e s e s ,          R & E           p e r s i s t e d                  u n t i l           a          s e c o n d              d e t a i n e r                   w a r r a n t                 w a s       s e r v e d

i n     S e p t e m b e r                1 9 9 7 .                 W e      f i n d        n o t h i n g                    i n          t h e        r e c o r d             t o         i n d i c a t e              t h a t

t h e      J o n e s e s             d i d         n o t          r e c e i v e            a d e q u a t e                        n o t i c e                o f      t h e          t e r m i n a t i o n                 o f

t h e i r       t e n a n c y              o r      t h a t            R & E         c o n s e n t e d                    t o      a n         e x t e n s i o n                   o f          t h e     J o n e s e s '

m o n t h - t o - m o n t h                      t e n a n c y .                     T h e r e f o r e ,                        t h i s          i s s u e            i s         w i t h o u t               m e r i t .



              I n     t h e i r            s e c o n d             i s s u e ,           t h e             J o n e s e s                 a r g u e            t h a t         R & E             v i o l a t e d          t h e

F a i r       H o u s i n g               A c t           u n d e r            4 2       U . S . C .                 §          3 6 0 1           a n d            t h e          T e n n e s s e e                  H u m a n

R i g h t s         A c t       u n d e r               T e n n e s s e e               C o d e             A n n o t a t e d                    §      4 - 2 1 - 3 0 1 .                         T h e y       a s s e r t

t h a t      R & E      c r e a t e d               a          h o s t i l e           e n v i r o n m e n t                        a g a i n s t                  t h e m          a n d         t h e i r          t h r e e

c h i l d r e n          a n d           d i s c r i m i n a t e d                     a g a i n s t                 t h e m             i n         t h e         r e n t a l            o f       t h e       m o b i l e

h o m e       l o t         b e c a u s e                o f      t h e i r            f a m i l i a l                    s t a t u s .



              T h e         J o n e s e s                c o n t e n d               t h a t          R & E              d i d          n o t          g i v e          t h e m             a       r e a s o n          f o r

t h e i r       f a m i l y ' s                  e v i c t i o n .                     T h e y             a r g u e              t h a t            R & E          s e n t          t w o          n o t i c e s          t o

r e s i d e n t s               a t              t h e            m o b i l e             h o m e                  p a r k                t h a t                  c r e a t e d                  " a         h o s t i l e

e n v i r o n m e n t                 a g a i n s t               f a m i l i e s "                  a n d          t h e r e f o r e ,                        v i o l a t e d                    t h e       F e d e r a l

F a i r      H o u s i n g               A c t          a n d       t h e        T e n n e s s e e                       H u m a n             R i g h t s             A c t .                  T h e y       f u r t h e r

a s s e r t          t h a t          " R & E            P r o p e r t i e s               r e n t e d                    t o       a       f a m i l y               b u t          m a d e            r u l e s        a n d

                                                                                                             7
r e g u l a t i o n s                t h a t          d i s c o u r a g e                    r e n t a l                 b y           f a m i l i e s              a n d           c r e a t e s           a

h o s t i l e , u n r e a s o n a b l e a n d p u n i t i v e e n v i r o n m e n t a g a i n s t f a m i l i e s w h o

r e n t      f r o m          t h e m . "            S p e c i f i c a l l y ,                       t h e            J o n e s e s            n o t e           t h a t      t h e         n o t i c e s

s e n t         t o     r e s i d e n t s             b a n n e d             b i c y c l e s                   i n      t h e          p a r k          a n d       r e q u i r e d                a d u l t

s u p e r v i s i o n              f o r     c h i l d r e n               w h e n e v e r                 t h e y        a r e         o u t s i d e .               I f      t h e s e            r u l e s

a r e     n o t         f o l l o w e d ,            t h e         f a m i l y           w i l l           b e         e v i c t e d .               T h e         J o n e s e s            c o n t e n d

t h a t      s u c h          r e q u i r e m e n t s                c o n s t i t u t e                    a         " h o s t i l e             e n v i r o n m e n t . "



             R & E        a r g u e s          t h a t         t h e          t w o         n o t i c e s                t h e          J o n e s e s             r e f e r         t o       d o       n o t

c o n s t i t u t e               d i s c r i m i n a t i o n .                             I t          m a i n t a i n s                 t h a t          t h e           n o t i c e             d a t e d

M a r c h         1 0 ,         1 9 9 7      w a s       i s s u e d              f o r            t h e         s a f e t y             o f       t h e          c h i l d r e n             i n       t h e

p a r k      a f t e r          s e v e r a l          i n c i d e n t s                 i n v o l v i n g                 c h i l d r e n                a n d      t h a t          v i o l a t i n g

t h e s e         r u l e s        h a d       n o t h i n g            t o        d o        w i t h            t h e         J o n e s e s             b e i n g          e v i c t e d             f r o m

t h e       p a r k .             A l s o ,          t h e         n o t i c e              d a t e d            S e p t e m b e r                 3 ,       1 9 9 7          w a s         s e n t       t o

r e s i d e n t s             w e l l        a f t e r         t h e          J o n e s e s                h a d          r e c e i v e d                n o t i c e          o n         J u n e       2 6 ,

1 9 9 7         t h a t         t h e i r        t e n a n c y                h a d          b e e n             t e r m i n a t e d .                       T h e r e f o r e ,                    t h e s e

n o t i c e s           h a d       n o t h i n g            t o       d o        w i t h           t h e             J o n e s e s '             e v i c t i o n .                   M o r e o v e r ,

R & E       c o n t e n d s           t h a t         t h e r e            i s        n o          " p a t t e r n               o f       d i s c r i m i n a t i o n                      a g a i n s t

a n y f a m i l i e s , " b e c a u s e a p p r o x i m a t e l y t h r e e - f o u r t h s o f t h e r e s i d e n t s

h a v e      c h i l d r e n .



             T h e        a p p e l l a n t s                a p p e a r           t o        b a s e            t h e i r             c h a r g e         o f       d i s c r i m i n a t i o n

o n     t w o         n o t i c e s        t h a t       w e r e             s e n t         t o         r e s i d e n t s               a t      W o o d l a n d              M o b i l e            H o m e

P a r k .             T h e      f i r s t       n o t i c e ,                r e g a r d i n g                  p a r e n t a l               r e s p o n s i b i l i t i e s ,                        w a s

d a t e d         M a r c h        1 0 ,       1 9 9 7 ,           a n d         w a s        s e n t            b y      P a u l a            E l l i s :

                                                                                                     8
             P   a    r e n t      s p l          e a s e k e e p i n m i n d t h a t t h e f o l l o w i n g
             a   r    e p a        r k r          u l e s a n d a n y o n e w h o c h o o s e s t o i g n o r e
             t   h    e s e        r u l e        s w i l l b e e v i c t e d f r o m t h e p a r k .     N o
             e   x    c e p t      i o n s        !


             1 .         A l l          c h i l d r e n                 a r e         t o       p l a y          i n       t h e i r           o w n         y a r d s .

             2 .         N o       b i c y c l e s                   a r e       t o        b e       r i d d e n              o n         t h e      s t r e e t s .

             3 . A l l c h i l d r e n w a l k i n g f r o m o n e                                                                l o t        t o       a n o t h e r
             m u s t b e a c c o m p a n i e d b y a n a d u l t .

             4 . N o c h i l d s h o u l d                                       b e        a l l o w e d                t o      h a n g           a r o u n d
             t h e b u s s t o p .

             5 .         N o       p e l l e t                o r       B B      g u n s            a r e        a l l o w e d .

             P a r e n t s y o u                         a r e r e s p o n s i b l e                             f o r         y o u r         c h i l d ' s
             w h e r e a b o u t s                       a t a l l t i m e s .

             . . . .



             T h e             s e c o n d               n o t i c e ,                 t i t l e d               " A m e n d m e n t                   t o       t h e           P a r k       R u l e s        &

R e g u l a t i o n s "                       a n d          d a t e d          S e p t e m b e r                  3 ,         1 9 9 7 ,            n o t i f i e s             a l l       r e s i d e n t s

a b o u t             n e w            r u l e s              w i t h i n               t h e          m o b i l e                h o m e             p a r k .                 S p e c i f i c a l l y ,

b i c y c l e s               w o u l d          n o         l o n g e r          b e        a l l o w e d               o n     t h e        g r o u n d s             o f      t h e      p a r k ,       a n d

c h i l d r e n               s h o u l d              b e      a c c o m p a n i e d                   b y         a n        a d u l t            w h e n       o u t s i d e ,             n o t       l e f t

t o     r o a m          t h r o u g h                 t h e         p a r k .



             F i r s t ,                w e       a d d r e s s               t h e         t w o      n o t i c e s                 o n      w h i c h         t h e         J o n e s e s           a p p e a r

t o     b a s e          t h e i r              d i s c r i m i n a t i o n                         a r g u m e n t .                      T h e      f i r s t          n o t i c e          w a s       s e n t

o n     M a r c h              1 0 ,          1 9 9 7 ,             t h e       d a y         t h a t            t h e         J o n e s e s            r e c e i v e d                 n o t i c e       t h a t

t h e i r            l e a s e ,              w h i c h             e x p i r e d            A p r i l             1 ,         1 9 9 7 ,            w o u l d      n o t           b e      e x t e n d e d .

T h e       s e c o n d                n o t i c e              w a s         s e n t           o n         S e p t e m b e r                 3 ,      1 9 9 7 ,              w e l l       a f t e r       t h e


                                                                                                             9
J u n e      2 6 t h              n o t i c e               t o       t h e         J o n e s e s                 t h a t        t h e i r            t e n a n c y                    w o u l d             n o t        b e

r e n e w e d .                    F u r t h e r m o r e ,                      t h e              w e l l - d o c u m e n t e d                        r e c o r d                   i n        t h i s             c a s e

p r o v i d e s             n o          l e s s           t h a n          f o u r           l e t t e r s             f r o m             R & E      t o         t h e              J o n e s e s               a b o u t

t h e i r       v i o l a t i o n                         o f       p a r k         r u l e s               b e f o r e             t h e           M a r c h             1 0 t h             n o t i c e              w a s

s e n t .        T h e s e                   l e t t e r s            t o      t h e          J o n e s e s             a d d r e s s e d               s u c h             i s s u e s               a s         t h e i r

f a i l u r e         t o          u n d e r p i n                  t h e i r         t r a i l e r ,                 t h e i r         f a i l u r e               t o          r e m o v e            g a r b a g e

f r o m       t h e i r                l o t ,            t h e i r           f a i l u r e                 t o       p a r k           v e h i c l e s                   i n           t h e         d r i v e w a y

i n s t e a d         o f              t h e i r           y a r d ,          a n d           t h e i r            f a i l u r e              t o      r e m o v e                a         c a r       t r a i l e r

f r o m      t h e          l o t .



             S e c o n d ,                       t h e            e v i d e n c e                  p r e s e n t e d                  a t           t r i a l              s u p p o r t s                        R & E ' s

c o n t e n t i o n                     t h a t            s a f e t y              c o n c e r n s                   m o t i v a t e d                 t h e              s e n d i n g                    o f        t h e

n o t i c e s         t o          r e s i d e n t s .                          P a u l a                E l l i s ,          o n e         o f       t h e        p a r t n e r s                    w h o          o w n s

t h e     m o b i l e              h o m e           p a r k ,          t e s t i f i e d                   t h a t         s h e       s e n t          t h e         f i r s t                n o t i c e            f o r

t h e       s a f e t y                o f         t h e           c h i l d r e n                 i n       t h e          p a r k           a f t e r            s e v e r a l                    i n c i d e n t s

i n v o l v i n g                 c h i l d r e n .                         S h e        s t a t e d                 t h a t          o n e          w o m a n ' s                    c a r          h a d           b e e n

s c r a t c h e d                b y         a     b i c y c l e ,              a n d          a         m a n       s t a t e d            t h a t          h e      h a d             a l m o s t               h i t     a

c h i l d       o n          a          b i c y c l e               w h o       d a r t e d                 i n       f r o n t             o f       h i m .                   M s .           E l l i s            a l s o

t e s t i f i e d                t h a t          o n       s e v e r a l            o c c a s i o n s ,                    s h e      h a d         t r i e d            t o          t u r n        i n t o          t h e

p a r k      a n d      c o u l d                 n o t         b e c a u s e           o f         c h i l d r e n             o n         b i c y c l e s               l i n g e r i n g                   a t      t h e

e n t r a n c e             o f         t h e            p a r k .



             T h i r d ,                 t h e            r e c o r d           i n d i c a t e s                     t h a t          R & E          d i d           n o t             d i s c r i m i n a t e

a g a i n s t           i n d i v i d u a l s                          w i t h            c h i l d r e n .                           M s .          E l l i s              t e s t i f i e d                        t h a t

a p p r o x i m a t e l y                         t h r e e - f o u r t h s                        o f       t h e       r e s i d e n t s                    h a d             c h i l d r e n .                      S h e

                                                                                                            1 0
f u r t h e r        t e s t i f i e d                 t h a t          o f          a p p r o x i m a t e l y                            s i x t y             e v i c t i o n s ,                   o n l y         t w o

e v i c t i o n s           w e r e        b a s e d             o n       a         v i o l a t i o n                        o f      r u l e s             a n d       r e g u l a t i o n s .



            B a s e d         o n        t h e         f o r e g o i n g ,                         w e      c o n c l u d e                t h a t            t h e      J o n e s e s                w e r e         n o t

d i s c r i m i n a t e d                a g a i n s t                 b a s e d                   o n      f a m i l i a l                s t a t u s .                      T h e r e f o r e ,                t h i s

i s s u e     i s      w i t h o u t               m e r i t .



            I n       t h e i r           t h i r d         i s s u e ,                    t h e             J o n e s e s               a r g u e             t h a t          T e n n e s s e e               C o d e

A n n o t a t e d              § §         2 9 - 1 8 - 1 2 8                     t h r o u g h                             - 1 3 0 ,            w h i c h              p e r t a i n                  t o        b o n d

r e q u i r e m e n t s                f o r        r e v i e w                o f             a         d e t a i n e r                a c t i o n ,                 v i o l a t e             t h e         E q u a l

P r o t e c t i o n              a n d           t h e           D u e           P r o c e s s                            c l a u s e s               o f        t h e           U n i t e d                S t a t e s

C o n s t i t u t i o n                b e c a u s e                   t h e y                 l i m i t                  c e r t a i n               i n d i v i d u a l s '                     r i g h t             t o

a p p e a l .                A l t h o u g h               t h e               J o n e s e s                      a c k n o w l e d g e                        t h a t           t h e           T e n n e s s e e

S u p r e m e        C o u r t           h a s          c o n c l u d e d                          t h a t            t h e s e          s t a t u t e s                d o       n o t         i m p o s e             a n

u n r e a s o n a b l e                b u r d e n          o n           t h e                r i g h t               t o          a p p e a l ,             t h e y          a r g u e          t h a t             t h e

C o u r t         s h o u l d            h a v e          a p p l i e d                    a             s t r i c t                s c r u t i n y              t e s t           i n s t e a d                o f       a

r a t i o n a l            b a s i s        t e s t         i n          r e a c h i n g                         i t s         d e c i s i o n .                      T h e y          c o n t e n d             t h a t

t h e s e         s t a t u t e s              a n d       g o v e r n m e n t                            a c t i o n s                 a r e         s u b j e c t              t o          t h e         s t r i c t

s c r u t i n y            t e s t        b e c a u s e                 t h e y                    " p u r p o s e f u l l y                      d i s c r i m i n a t e                       a g a i n s t             a

s u s p e c t         c l a s s           a n d          i n f r i n g e                       u p o n            a          f u n d a m e n t a l                    r i g h t . "                   A l t h o u g h

t h e y     r e c o g n i z e              t h a t        p o v e r t y                i s               n o t        a      s u s p e c t             c l a s s ,             t h e y         a r g u e         t h a t

" w h e r e        t h e      e x e r c i s e              o f         f u n d a m e n t a l                               r i g h t s          i s         e x c l u s i v e l y                l i n k e d            t o

w e a l t h ,         s t r i c t               s c r u t i n y                  w i l l                  b e             a p p l i e d . "                     T h e y          m a i n t a i n                 t h a t

f a m i l i a l        r i g h t s ,              t h e      r i g h t               t o             a s s o c i a t e ,                  a n d         t h e         r i g h t         o f      a c c e s s            t o

t h e     c o u r t s          a r e       f u n d a m e n t a l                       r i g h t s                        t h a t      a r e          a t       i s s u e         i n         t h i s         c a s e .

                                                                                                            1 1
             R u l e             2 4 . 0 4            o f       t h e        T e n n e s s e e                     R u l e s            o f       C i v i l                 P r o c e d u r e                  s t a t e s :



                             W h e n t h e                     v a l i d i        t y        o f         a        s t a      t u t e o f                     t h i    s           s t     a t e        o r     a     n
             a     d   m i n i s t r a t i v e                    r u l e        o r        r e    g u       l a t i      o n o f t h                  i      s s          t a      t e       i s      d r a   w     n
             i     n      q u e s t i o n i                    n a n y               a    c t i      o n           t o         w h i c h                 t     h e           s    t a     t e         o r      a     n
             o     f   f i c e r o r a g e                    n c y i s            n o     t a         p       a r t y      , t h e c o                u      r t         s h      a l     l r      e q u i    r     e
             t     h   a t n o t i c e b e                      g i v e n         t h     e a       t t       o r n e      y g e n e r a                l      , s        p e      c i     f y i     n g t     h     e
             p     e   r t i n e n t s t a t                   u t e , r          u l     e o        r          r e g u      l a t i o n .



T h e r e f o r e ,                        w i t h           r e s p e c t                 t o               t h e              J o n e s e s '                       c h a l l e n g e                        t o               t h e

c o n s t i t u t i o n a l i t y                            o f       t h e s e          s t a t u t e s ,                      t h e         S t a t e              h a s               r e s p o n d e d .                      I t

a r g u e s            t h a t            t h e      J o n e s e s           l a c k           s t a n d i n g                  t o      c h a l l e n g e                         t h e        s t a t u t e s                  a n d

t h a t          t h e       s t a t u t e s                  a r e          c o n s t i t u t i o n a l .                                    F i r s t ,                  t h e            S t a t e          a s s e r t s

t h a t           t h e                  J o n e s e s             l a c k            s t a n d i n g                     t o            c h a l l e n g e                            T e n n e s s e e                        C o d e

A n n o t a t e d                §          2 9 - 1 8 - 1 3 0 ( b ) ( 2 )                      b e c a u s e                    i t s          b o n d           r e q u i r e m e n t                         i s             o n l y

f o r     t e n a n t s                    w h o      l o s e        p o s s e s s i o n                     f o r        f a i l u r e                t o           p a y            r e n t ,          w h i c h               d i d

n o t     o c c u r          i n            t h e      J o n e s e s '             c a s e .                 F u r t h e r m o r e ,                          t h e              S t a t e          a r g u e s                t h a t

t h e       J o n e s e s                    p r o b a b l y             l a c k           s t a n d i n g                      t o           c h a l l e n g e                           T e n n e s s e e                    C o d e

A n n o t a t e d                    §      2 9 - 1 8 - 1 2 9             b e c a u s e                 t h e y              d i d            n o t          p u r s u e                    t h e       r e m e d y                o f

c e r t i o r a r i                      a n d       s u p e r s e d e a s .                       H o w e v e r ,                    t h e           J o n e s e s                       a r g u e        t h a t               t h e

S t a t e         h a s      w a i v e d                i t s        r i g h t           t o       c h a l l e n g e                     s t a n d i n g                     b e c a u s e               i t         r a i s e d

t h e     i s s u e              o f         s t a n d i n g             f o r         t h e        f i r s t                t i m e           i n           i t s          b r i e f .



             N o t w i t h s t a n d i n g i t s a r g u m e n t t h a t t h e J o n e s e s l a c k s t a n d i n g t o

c h a l l e n g e t h e c o n s t i t u t i o n a l i t y o f t h e s e s t a t u t e s , t h e S t a t e a r g u e s

t h a t          o u r      S u p r e m e                   C o u r t         h a s        h e l d                 t h a t         T e n n e s s e e                        C o d e            A n n o t a t e d                   § §

2 9 - 1 8 - 1 2 8                t h r o u g h               - 1 3 0      d o         n o t        i m p o s e               a n         u n r e a s o n a b l e                             b u r d e n                 o n     t h e


                                                                                                             1 2
r i g h t       o f                 a p p e a l .                    I n      1 9 9 2 ,           o u r      S u p r e m e          C o u r t          h e l d          t h a t         T e n n e s s e e

C o d e         A n n o t a t e d                             § §          2 9 - 1 8 - 1 2 8                t h r o u g h           - 1 3 0            d i d           n o t       i m p o s e          a n

u n r e a s o n a b l e                              b u r d e n            o n         t h e       r i g h t         o f        a p p e a l               i n       N e w p o r t          H o u s i n g

A u t h o r i t y                    v .           B a l l a r d ,            8 3 9       S . W . 2 d         8 6     ( T e n n .          1 9 9 2 ) .               T h e     c o u r t        s t a t e d

t h e     f o l l o w i n g :



                                         T     h e a p p e a l b o n d r e q u i r e m e n t s o f T . C                                              . A . § 2 9 - 1 8 -                 1 2   8
            t   h    r     o    u        g     h § 2 9 - 1 8 - 1 3 0 d o n o t i m p o s e a n y                                                     u n r e a s o n a b l e                o   r
            i   r    r     a    t        i     o n a l b u r d e n s u p o n p a r t i e s s e e k i n                                               g t o a p p e a l                      a   n
            a   d    v     e    r        s     e     d e c i s i o n   f r o m      t h e       g e n e r a l       s                                 e s s i o n s        c o u          r t   .
            M   o    r     e    o        v     e r , t h e r i g h t t o a p p e a l a n d t h e c o                                                  n c o m i t a n t r i               g h   t
            t   o         a          t       r i a l b y j u r y i s p r e s e r v e d e v e n f o r                                                   t h o s e l i t i g a              n t   s
            w   i    t    h     o        u     t f i n a n c i a l r e s o u r c e s .             A s t h i s                                           C o u r t h a s l                o n   g
            r   e    c    o     g        n     i z e d ,      i f    a    p a r t y       " i s       w i l l i n g                                          t o     s u r r e n          d e   r
            p   o    s    s     e        s     s i o n p e n d i n g t h e l i t i g a t i o n i n t h e                                                   h i g h e r c o u r            t s   ,
            t   h    e    r     e             i s a r e m e d y b y a p p e a l w h i c h m a y b e                                                     o b t a i n e d o n               t h   e
            p   a    u    p     e        r       o a t h . "


I d .     a t            9 0 .                 ( c i t a t i o n             o m i t t e d ) .                 W e     c o n c l u d e ,               t h e r e f o r e ,               t h a t      t h e

J o n e s e s '                 a r g u m e n t                     o n      t h i s         i s s u e        i s     w i t h o u t           m e r i t .



            I n                t h e i r               f o u r t h            a n d          f i n a l        i s s u e          f o r       o u r          c o n s i d e r a t i o n ,               t h e

J o n e s e s                 a s s e r t                  t h a t         T e n n e s s e e              C o d e     A n n o t a t e d              § §          2 9 - 1 8 - 1 2 8         t h r o u g h

- 1 3 0     v i o l a t e                           t h e      O p e n            C o u r t        a n d      D u e     P r o c e s s              p r o v i s i o n s             o f      A r t i c l e

1 ,     S e c t i o n                        1 7     o f     t h e         T e n n e s s e e              C o n s t i t u t i o n            a s      w e l l          a s     t h e      P a u p e r ' s

O a t h ,           u n d e r                      T e n n e s s e e               C o d e         A n n o t a t e d         §           2 0 - 1 2 - 1 2 7 ( a ) ,                b y       d e n y i n g

t h e m     m e a n i n g f u l                             a c c e s s           t o     t h e      T e n n e s s e e            c o u r t s .                  A r t i c l e     I ,      S e c t i o n

1 7     s t a t e s                      i n        r e l e v a n t               p a r t :



                      T h a t a l l                                  c o u r t s s h a l l b e o p e n ; a n d e v e r y                                             m a n , f o r          a n
            i n j u r y      d o n e                                   h i m    i n     h i s  l a n d s ,   g o o d s ,                                              p e r s o n           o r

                                                                                                             1 3
               r e p u t a t i o n , s h a l l                                   h a v e r e m e d y b y d u e c o u r s e o f l a w , a n d
               r i g h t a n d j u s t i c e                                     a d m i n i s t e r e d w i t h o u t s a l e , d e n i a l , o r
               d e l a y .



               T h e             J o n e s e s                c o n t e n d                  t h a t      " [ n ] o              a m o u n t            o f       b o n d           o r       m o n e y            c a n

k e e p            a      d e f e n d a n t                    i n       p o s s e s s i o n                     i n       T e n n e s s e e "                    a n d          t h a t        t h e            b o n d

r e q u i r e m e n t                     " s e r v e s                n o           o t h e r         p u r p o s e              t h a n        t o          d e t e r          s u i t s         b y           p o o r

p e r s o n s              a n d          f a m i l i e s                    w h e n          t h e y       h a v e             b e e n        u n j u s t l y               e v i c t e d . "                     T h e

J o n e s e s              a r g u e             t h a t             t h e y          c o u l d          p a y         t h e i r          r e n t         d u r i n g              t h e i r       a p p e a l ,

a s     i t            b e c a m e         d u e ,            i n t o           t h e          c i r c u i t            c o u r t ,            b u t          t h e y       c o u l d          n o t         p a y     a

y e a r ' s              r e n t          i n          a d v a n c e .                   T h u s ,          t h e          a p p e l l a n t s                   c o n t e n d              t h a t          t h e i r

a c c e s s               t o        t h e              c o u r t s                  a n d        t h e i r             d u e            p r o c e s s                 r i g h t s           h a v e             b e e n

v i o l a t e d .



               A s         t o      t h e             P a u p e r ' s                O a t h ,          u n d e r         T e n n e s s e e                   C o d e       A n n o t a t e d                §     2 0 -

1 2 - 1 2 7 ( a ) ,                  t h e             J o n e s e s                 c o n t e n d          t h a t             " [ r ] e q u i r i n g                    o n e          y e a r ' s            r e n t

f r o m        a         G e n e r a l                S e s s i o n s                 C o u r t          J u d g m e n t                o f     P o s s e s s i o n                  t o      a p p e a l            d e

n o v o            t o      t h e          s t a t e                 c o u r t           s y s t e m             i s       a       c o n t r i d i c t i o n                        [ s i c ]          o f         t h e

P a u p e r ' s                   O a t h              s t a t u t e , "                      w h i c h           s t a t e s                 t h a t            a n        a c t i o n               m a y          b e

c o m m e n c e d                 w i t h o u t                g i v i n g              s e c u r i t y .                      T h e y        a r g u e          t h a t           a l t h o u g h               t h e y

h a d         a p p e a l e d ,                   a        w r i t             o f       p o s s e s s i o n                    w a s         s e r v e d              u p o n        t h e m          b y         t h e

s h e r i f f ,                  a n d          t h e y          w e r e              r e q u i r e d             t o          r e l i n q u i s h                 p o s s e s s i o n                 o f         t h e

p r e m i s e s .



               A s              w i t h               t h e           t h i r d                i s s u e ,              t h e            S t a t e             c o n t e n d s                 t h a t             t h e

a p p e l l a n t s                         l a c k                    s t a n d i n g                     t o                 c h a l l e n g e                       t h e s e              s t a t u t e s .

                                                                                                            1 4
N o t w i t h s t a n d i n g                                 t h a t               i s s u e ,                t h e           s t a t e                  a s s e r t s              t h a t            t h e            b o n d

r e q u i r e m e n t                           i s       n o t             e x c e s s i v e                    a n d                 t h a t           t h e           J o n e s e s              c o u l d            h a v e

r e m a i n e d                    i n           p o s s e s s i o n                     h a d             t h e y        c h o s e n                    t h e       a p p r o p r i a t e                     r e m e d y .

F u r t h e r m o r e ,                           i t         m a i n t a i n s                  t h a t             t h e              J o n e s e s '              a r g u m e n t                 t h a t           " [ n ] o

a m o u n t              o f             b o n d          o r          m o n e y              c a n            k e e p             a       d e f e n d a n t                  i n          p o s s e s s i o n               i n

T e n n e s s e e "                       i s         s i m p l y            i n c o r r e c t .



             I n          i t s                b r i e f ,            t h e          S t a t e              o u t l i n e s                t w o           r e m e d i e s                t h a t       e x i s t          f o r

h a v i n g          a             d e t a i n e r                  j u d g m e n t                  h e a r d           i n            t h e        c i r c u i t             c o u r t :              b y       a p p e a l

a n d       b y          c e r t i o r a r i                         a n d           s u p e r s e d e a s .                               A c c o r d i n g                 t o          c a s e          l a w ,         t h e

s t a t e          m a i n t a i n s                       t h a t            i f        a       d e f e n d a n t                      p u r s u e s              a n       a p p e a l ,              h e       c a n n o t

k e e p       p o s s e s s i o n                             o f          t h e         p r e m i s e s                 d u r i n g                 t h e           l i t i g a t i o n ,                     b u t       t h e

l a n d l o r d ,                   b y          g i v i n g           a      b o n d          d o u b l e              t h e            v a l u e          o f      o n e         y e a r ' s          r e n t ,          c a n

o b t a i n         p o s s e s s i o n                          i m m e d i a t e l y .                          R o b i n s o n                   v .      P e n n s y l v a n i a                    M u t .          L i f e

I n s .       C o . ,                    2 2          T e n n .            A p p .            3 8 7 ,            3 9 1 ,                1 2 3        S . W . 2 d              8 4 8 ,           8 5 0          ( 1 9 3 8 ) .

H o w e v e r ,                a          d e f e n d a n t                  c a n           r e t a i n             p o s s e s s i o n                     b y         p u r s u i n g             t h e        r e m e d y

o f     c e r t i o r a r i                           a n d         s u p e r s e d e a s                      a n d         b y           g i v i n g             b o n d          t o       c o v e r           c o s t s ,

d a m a g e s ,                a n d            t h e         v a l u e            o f       t h e         r e n t       d u r i n g                t h e          l i t i g a t i o n               i n       c i r c u i t

c o u r t .               I d .                            B a s i c a l l y ,                         t h e            s u p e r s e d e a s                        s t a y s               t h e            w r i t        o f

p o s s e s s i o n ,                           a n d          t h e          w r i t                o f        c e r t i o r a r i                        p r e s e n t s                  t h e          c a s e         f o r

r e v i e w .                      N a s h v i l l e                   H o u s .             A u t h .            v .         K i n n a r d ,                    1 8 6       T e n n .          3 3 ,          3 6 ,       2 0 7

S . W . 2 d         1 0 1 9 ,                    1 0 2 0            ( 1 9 4 8 ) .



             T h e r e f o r e ,                         t h e         S t a t e             c o n t e n d s                 t h a t             t h e      w r i t s o f c e r t i o r a r i                              a n d

s u p e r s e d e a s                           p r o v i d e              f o r         t h e             p o s s i b i l i t y                     t o         r e t a i n          p o s s e s s i o n ,                  i f

                                                                                                                 1 5
t h e     a p p r o p r i a t e                 b o n d             i s         g i v e n .            W i t h          r e s p e c t            t o      t h e       a m o u n t                o f          b o n d

r e q u i r e d ,              t h e           S t a t e                  s u g g e s t s               t h a t           " t h e             c o u r t           c l e r k               m a y               h a v e

r e q u i r e d          a     b o n d          a m o u n t                t h a t        i s        q u i t e          s i m i l a r            t o      t h a t           i n      T e n n .                C o d e

A n n .     §      2 9 - 1 8 - 1 3 0 ( b ) ( 2 )                            i n      o r d e r          t o       b e      r e g a r d e d              a s         s u f f i c i e n t ,                       b u t

t h e     s t a t u t e              g o v e r n i n g                    t h e         c i r c u m s t a n c e                  i s          d i f f e r e n t              a n d         d o e s              n o t

e x p r e s s l y            r e q u i r e              o n e             y e a r ' s             r e n t       o r      a n y         o t h e r        s p e c i f i c                n u m b e r . "



            F u r t h e r m o r e ,                     t h e             S t a t e         a r g u e s           t h a t            t h e       J o n e s e s          h a v e             n o t             b e e n

d e n i e d        d u e        p r o c e s s                a n d          h a v e         n o t       b e e n          d e n i e d             a c c e s s          t o         t h e          c o u r t s .

T h e     S t a t e          n o t e s         t h a t             t h e        t w o       r e q u i r e m e n t s                    o f      d u e      p r o c e s s             a r e            n o t i c e

a n d     a n      o p p o r t u n i t y                     t o          b e     h e a r d           a n d       t h a t            t h e       J o n e s e s          h a v e             n o t             b e e n

d e n i e d        t h e s e           t w o         r e q u i r e m e n t s .                         T h e y          h a v e         n o t      c o n t e s t e d                 n o t i c e                a n d

w e r e         g i v e n        a n           o p p o r t u n i t y                        t o        b e        h e a r d             a t       e v e r y           s t a g e                 o f           t h i s

p r o c e e d i n g :                a t        t h e         g e n e r a l                 s e s s i o n s              l e v e l ,             a t        t h e       c i r c u i t                   c o u r t

l e v e l ,          a n d           a t            t h e            a p p e l l a t e                  l e v e l .                      F u r t h e r m o r e ,                     t h e              S t a t e

m a i n t a i n s             t h a t          t h e          J o n e s e s                 a p p e a l e d              t o         t h e        C i r c u i t              C o u r t                a n d       t o

t h i s         C o u r t            o n        a           P a u p e r ' s                 O a t h ,            a n d           t h e r e f o r e ,                 h a v e              n o t               b e e n

p r e v e n t e d            f r o m           h a v i n g                t h e i r         d a y       i n       c o u r t .



            T h e        S t a t e           n o t e s              t h a t         t h e          P a u p e r ' s             O a t h         " w i l l        o b t a i n               a n         a p p e a l

o r       c e r t i o r a r i                   o f           t h e               d e t a i n e r                j u d g m e n t ,                  b u t           w i l l               n o t               s t a y

p o s s e s s i o n . "                    H o w e v e r ,                 " t h e        s u p e r s e d e a s                  m a y         i s s u e        u p o n           a p p l i c a t i o n

i n     f o r m a        p a u p e r i s ,                  i f       a n         e x p r e s s              o r d e r         o f      t h e       j u d g e         i s         g r a n t e d ,                 o n

n o t i c e        t o       t h e         a d v e r s e                  p a r t y         o f       t h e       a p p l i c a t i o n                 i n         f o r m a          p a u p e r i s ,

d i s p e n s i n g             w i t h             s e c u r i t y . "                     S e e       T e n n .          C o d e            A n n .       §       2 7 - 8 - 1 1 3 .

                                                                                                       1 6
                  A l t h o u g h                     w e           a r e            i n c l i n e d                   t o      a g r e e              w i t h        t h e         S t a t e           t h a t         t h e

J o n e s e s '             s t a n d i n g                        t o         c h a l l e n g e                  t h e         c o n s t i t u t i o n a l i t y                            o f     T e n n e s s e e

C o d e     A n n o t a t e d                         § §          2 9 - 1 8 - 1 2 8                  t h r o u g h                  - 1 3 0         i s        q u e s t i o n a b l e ,                 w e         w i l l

n e v e r t h e l e s s                    a d d r e s s                       t h e         m e r i t s                o f      t h e i r             a r g u m e n t .                     A s     t h e          S t a t e

a b l y     n o t e s              i n          i t s              b r i e f ,               t h e         J o n e s e s               h a d         t h e        r e m e d y           o f        c e r t i o r a r i

a n d       s u p e r s e d e a s                             a v a i l a b l e                      t o          t h e m ,              s o           t h e y         c o u l d              h a v e          i n d e e d

r e t a i n e d             p o s s e s s i o n                          o f         t h e      p r e m i s e s                  h a d         t h e y           c h o s e n          t h a t        r o u t e          f o r

r e v i e w          o f          t h e i r                 c a s e .                  R & E          s h o u l d                n o t         b e           r e q u i r e d           t o         f o r g o          s o m e

f o r m       o f           s e c u r i t y                        f o r             t h e           J o n e s e s '                  c o n t i n u e d                  p o s s e s s i o n                  o f       i t s

p r o p e r t y .                  T o          d o          s o         w o u l d            b e      a n         i n j u s t i c e                   t o      R & E .             F u r t h e r m o r e ,               w e

f i n d       n o           e v i d e n c e                         t h a t            t h e           J o n e s e s                  h a v e              b e e n        d e n i e d              m e a n i n g f u l

a c c e s s           t o           t h e                   c o u r t s                o f           t h i s                 s t a t e           o r           h a v e          b e e n             d e n i e d           a n

o p p o r t u n i t y                     t o           b e              h e a r d .                   A s             t h e         S t a t e               n o t e s ,            t h e y         h a v e           b e e n

p e r m i t t e d                 a c c e s s                  t o          t h e            c i r c u i t                   c o u r t         a n d            t o      t h i s         C o u r t            b y       t h e

P a u p e r ' s            O a t h .                   B a s e d               o n      t h e         f o r e g o i n g ,                  w e         c o n c l u d e              t h a t        t h i s          i s s u e

i s     w i t h o u t              m e r i t .



            W e        a f f i r m                     t h e             j u d g m e n t                   o f         t h e         t r i a l             c o u r t          i n      a l l         r e s p e c t s .

C o s t s      o f          t h i s             a p p e a l                 a r e        t a x e d               t o         t h e       a p p e l l a n t s ,                 a n d          t h i s        c a s e      i s

r e m a n d e d             t o          t h e          t r i a l                c o u r t .




                                                                                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                                                D o n T . M c M u r r a y , J u d g e




                                                                                                                   1 7
C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                               1 8
                                                             I N     T H E         C O U R T O F A P P E A L S
                                                                             A T      K N O X V I L L E




R & E     P R O P E R T I E S ,                                                                          )    H A M I L T O N            C I R C U I T C O U R T
                                                                                                         )    C . A . N o .              0 3 A 0 1 - 9 8 0 4 - C V - 0 0 1 3 3
                                                                                                         )
    P l a i n t i f f - C o u n t e r - D e f e n d a n t -                                              )
          A p p e l l e e                                                                                )
                                                                                                         )
                                                                                                         )    H O N . R O B E R T                 M .      S U M M I T T
v s .                                                                                                    )    J U D G E
                                                                                                         )
                                                                                                         )
R O N     J O N E S       a n d      S A N D Y          J O N E S ,                                      )
                                                                                                         )
                                                                                                         )
    D e f e n d a n t s - C o u n t e r - P l a i n t i f f s -                                          )    A F F I R M E D            A N D         R E M A N D E D
          A p p e l l a n t s                                                                            )


                                                                                   J U D G M E N T


            T h i s           a p p e a l          c a m e         o n       t o       b e         h e a r d          u p o n       t h e         r e c o r d              f r o m       t h e

C i r c u i t         C o u r t      o f      H a m i l t o n               C o u n t y ,            b r i e f s         a n d      a r g u m e n t               o f       c o u n s e l .

U p o n     c o n s i d e r a t i o n                t h e r e o f ,           t h i s           C o u r t      i s      o f     t h e      o p i n i o n               t h a t      t h e r e

w a s     n o     r e v e r s i b l e              e r r o r         i n      t h e          t r i a l        c o u r t .

            W e       a f f i r m          t h e       j u d g m e n t               o f         t h e       t r i a l         c o u r t         i n      a l l          r e s p e c t s .

C o s t s       o f    t h i s       a p p e a l         a r e           t a x e d         t o      t h e      a p p e l l a n t s ,              a n d      t h i s          c a s e      i s

r e m a n d e d         t o      t h e      t r i a l          c o u r t .



                                                                                                   P E R      C U R I A M